

ALLIANCE ADVISORS, LLC
(An Affiliate of Hayden Communications, Inc.)


INVESTOR RELATIONS CONSULTING AGREEMENT


THIS CONSULTING AGREEMENT is made this 27th day of March 2006, by and between
BRANDPARTNERS GROUP, INC. (OTC BB: BPTR), a Delaware Corporation (hereinafter
referred to as the “Company” or “BPTR”), and Alliance Advisors, LLC (hereinafter
referred to as the “Consultant” or “AA”), an affiliate of Hayden Communications,
Inc. (“HC”).
 
EXPLANATORY STATEMENT
 


The Consultant has successfully demonstrated financial and public relations
consulting expertise, and possesses valuable knowledge, and experience in the
areas of business finance and corporate investor/public relations. The Company
believes that the Consultant’s knowledge, expertise and experience would benefit
the Company, and the Company desires to retain the Consultant to perform
consulting services in the areas described above for the Company.


NOW, THEREFORE, in consideration of their mutual agreements and covenants
contained herein, and for other valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and in further consideration of the
affixation by the parties of their respective signatures and seals herein below,
the parties agree as follows:


I. CONSULTING SERVICES


1.1 AA agrees that for a period of twelve (12) months commencing March 27, 2006,
the Consultant will reasonably be available during regular business hours to
advise, counsel and inform designated officers and employees of the Company
about providing comprehensive marketing and environmental solutions to 1,600
mainly financial services companies at more than 28,000 retail locations
throughout the United States. Additionally, AA shall provide advice to BPTR
about the financial marketplace, competitors, business acquisitions and other
aspects of or concerning the Company’s business about which AA has knowledge or
expertise.


1.2 AA shall render services to the Company as an independent contractor, and
not as an employee. All services rendered by AA on behalf of the Company shall
be performed to the best of AA’s ability in concert with the overall business
plan of the Company and the goals and objectives of Corporate Management and the
Board of Directors.
 
II. SCOPE OF SERVICES/PROGRAMS/ACTIVITIES


AA will develop, implement, and maintain an ongoing stock market support system
for BPTR with the general objective of expanding awareness in BPTR among
stockbrokers, analysts, micro-cap portfolio/fund managers, market makers, and
the appropriate financial & trade publications.


105 South Bedford Road
Suite 313
Mount Kisco, NY 10549
P (914) 244-0062
  F (914) 244-4458

 
1

--------------------------------------------------------------------------------

 
 
1. PROFESSIONAL INVESTMENT COMMUNITY AWARENESS 

 
A.
Introductions to professionals at select firms, with a focus on members of the
Financial Community in various geographic regions, both in the United States,
Canada and Europe. The targeted group of professionals, which would be drawn
from our proprietary database of contacts will be a subset of the following:

 
1.
Over 15,000 Equity Brokers

 
2.
Over 800 Analysts (Buy and Sell Side - both generalists and industry
specialists)

 
3.
Over 6,500 Micro-Cap Portfolio/Hedge Fund Managers

 
4.
Over 120 Market Makers (both retail and wholesale)

 
5.
Financial, Trade and Industry Publications

 
B.
Introductions to new fund managers and analysts (buy and sell side) through the
utilization of both Big Dough and other on-line tools such as StreetWise, etc.

 
C.
Introductions to High Net-Worth accredited investors who build positions in
micro-cap companies and are familiar with other quality companies, which AA
currently and previously represented.

 
D.
Broker conference calls/presentations arranged by AA in select cities (and at
compatible times) with top management at BPTR. Cities we would schedule meetings
include New York, Boston, Dallas, Denver, Ft. Lauderdale, Houston, Atlanta,
Chicago, LA, Miami, Orange County, CA, San Diego, San Francisco, St. Louis,
D.C., and other select cities.

 
E.
All interested parties will be continually updated of Client’s progress via
phone conversations and through our fax/e-mail list for news releases.

 
F.
AA will screen all investment firms for upcoming financial conferences, which
would be appropriate for BPTR. AA will work through the proper channels with the
goal of receiving invitations for management to present at those conferences,
which are relevant.



2. SHAREHOLDER COMMUNICATIONS

 
A.
Handle investor requests for timely information via the telephone and e-mail. AA
will have a knowledgeable associate available during market hours to field and
respond to all investor inquiries in a timely manner. This is a time intensive
service that allows management to focus on executing its business plan.

 
B.
AA will provide same day fulfillment for all investor package requests.

 
C.
Quarterly Conference Calls to accompany the earnings release. AA will assist
with scripting these calls and monitoring the continuity to ensure a smooth
rollout for investors. Quarterly Interim-Reports including a “CEO Letter” are an
additional option to communicate with shareholders on a consistent basis.



3.
MEDIA RELATIONS   

 
A.
Our Media Department will develop a focus list of industry, trade and financial
publications and contact appropriate editors, review and manage editorial
calendars for relevant upcoming articles.

 
B.
Financial Newsletter campaign. AA will work with our many financial newsletter
editors and publishers for a “Buy Recommendation” for BPTR. The newsletters we
contact have a paid subscription base of investors who focus solely on micro cap
stocks and do not solicit compensation for coverage. A “Buy Recommendation” can
produce a great deal of new investor interest and lends third party support and
opinion. AA has been able to achieve “Buy Recommendations” for former and
current clients in: The Kon-Lin letter, The Conservative Speculator, Dick Davis
Digest, George Southerland’s Special Investment Situations, The Patient
Inve$tor, and Equities Special Situations. Other publications we have worked
with and will introduce BPTR to include: The Red Chip Review, Investor’s Digest,
The Quiet Investor, Acker Letter, High-Growth Newsletter, Bullish Investor,
Low-Priced Stocks, and the Micro-Stock Digest.

 
105 South Bedford Road
Suite 313
Mount Kisco, NY 10549
P (914) 244-0062
  F (914) 244-4458

 
 
 
2

--------------------------------------------------------------------------------

 
4.
THE FINANCIAL PRESS

 
A.
AA will assist senior management to draft and complete press releases on all
material events as deemed by the Company. Management and corporate counsel will
approve all releases before they are sent to the wire.

 
B.
AA will disseminate news releases through a Broadcast Fax and/or electronic mail
(e-

mail) to our established database of financial professionals including: special
situation
analysts, brokers, fund managers, individual investors, money managers, and
current or
prospective individual shareholders who are already invested or have expressed
an interest in BPTR.


III. AGENDA (Initial 180 days)

 
A.
Establish a time line of expected corporate events.

 
B.
Generate a two-page Corporate Profile, which clearly articulates BPTR’s current
business and financial position, as well as its strategy for future growth.

 
C.
Assist BPTR in updating its investor package and investor information via the
company’s corporate Web site. Assist with Shareholders’ letter and quarterly
update.

 
D.
Assist management in updating its PowerPoint presentation to utilize during
corporate presentations.

 
E.
Target select brokers and micro-cap fund managers, which follow growth companies
that have a similar profile to BPTR.

 
F.
Expand the number of market makers, which utilize retail support.

 
G.
Plan in house broker meetings/conference calls in select cities. Follow up with
phone calls to gauge management’s effectiveness in articulating the story. Give
feedback and make appropriate changes to properly position the company and
growth opportunity.

 
H.
Target newsletter editors and publishers for a “Buy Recommendation”. Focus on
Trade, Financial and Industry Publications for appropriate stories on BPTR’s
services, attributes and value proposition to the marketplace.

 
I.
Target “Buy” and “Sell” side analysts for a “Buy Recommendation”.

 
J.
Maintain and update the database to ensure that all press releases are faxed
and/or

e-mailed to all interested professionals.

 
K.
Manage all investor calls in a timely manner to facilitate the timely
distribution of corporate information. Focus on educating professional
shareholders, with the premise that an informed investor will become a
longer-term investor.

 
L.
Contact Brokerage Firms who hold conferences for the purpose of receiving an
invitation for management to present.

 
M.
Provide progress reports to senior management when appropriate. Evaluate
achievements after the first 180 days and develop a new agenda.



Many of the above items will occur simultaneously. Certain items will have
chronological priority over others, however for the most part agenda items will
progress in unison throughout the initial 180-day period. As BPTR grows and
evolves, we will recommend changes to the Agenda that compliment the growth. As
the company continues to execute its strategic plan by signing new installation
contracts and completing strategic acquisition, which will compliment its
growth, we will target an expanded universe of brokers, analysts and
portfolio/fund managers. At each stage of growth, the appropriate approach to
the market will be incorporated into the agenda for optimal results. A new
formal Agenda will be created after the 180-day period, or earlier if necessary.
 
105 South Bedford Road
Suite 313
Mount Kisco, NY 10549
P (914) 244-0062
  F (914) 244-4458

 
 
 
3

--------------------------------------------------------------------------------

 


Assuming that BPTR’s efforts are leading ultimately to success and greater
profitability, the end results of this financial communication and awareness
campaign should be:


* An increase in the number of financial professionals (including brokers,
institutions and analysts) and
Individual investors well educated and knowledgeable about BPTR: including
senior management,
the company’s services, as well as its current financial condition and growth
opportunities.
* An increase in the number of articles printed in both trade and financial
publications.
* An increase in the liquidity of the common stock.
* An increase in BPTR’s market capitalization coupled with a broader, more
diverse shareholder base.
* Easier access to the capital markets, if additional capital is required.


IV. TERM


This agreement shall remain in effect for a period commencing on the signature
date and terminating twelve months from signing date. At the six-month
anniversary either party will have the option to terminate the agreement with 30
days’ notice. In the event that AA commits any material breach or violation of
the provisions of this Agreement, then, the Client has the right to terminate
this agreement any time during the contractual period and/or any extension
periods after the initial contractual period.


V. COMPENSATION


Regarding compensation, it is our intention to propose parameters that are
mutually acceptable to both BPTR and AA in order to accomplish our collective
mission. Based on a commitment of resources necessary to perform successfully on
behalf of BPTR for a period of twelve (12) months, Alliance Advisors, LLC
proposes the following compensation terms:


Cash and Equity



 
A.
Monthly consulting and services fee of $8,400 payable upon execution of this
Agreement and at the twentieth of each month during the term of this Agreement.

 
B.
Common Stock: One Hundred Twenty Thousand (120,000) common shares shall be
delivered during the first thirty days of this Agreement. In the event that AA
does not complete the full one-year term of service, a pro-rata portion of
Eighty Thousand (80,000) shares shall be returned to BPTR. AA acknowledges that
the New Shares have not been and will not be registered under the federal
Securities Act of 1933, as amended (the “Securities Act”), or the securities
laws of any state of the United States or any other jurisdiction, and that the
New Shares will constitute “restricted securities” as defined in Rule 144 under
the Securities Act (which Rule 144 permits sales after a 1-year restrictive
term). The New Shares are for AA's own account for investment and not for the
interest of any other person and, except for subsequent sales as permitted under
Rule 144 or other exceptions from registration; AA is not purchasing the New
Shares for resale to others or with a view to or for sale in connection with any
distribution thereof. AA is an “Accredited Investor” (as that term is defined in
Rule 501 of Regulation D promulgated under the Securities Act). AA will not
resell or otherwise dispose of the New Shares or any interest therein at any
time unless (i) an exemption from registration is available and, if BPTR
requests, BPTR receives an opinion of counsel reasonably satisfactory to it that
such exemption is available, or (ii) such securities are subsequently registered
under the Securities Act and appropriate state securities laws. The shares shall
be entitled to piggyback registration rights.

 
105 South Bedford Road
Suite 313
Mount Kisco, NY 10549
P (914) 244-0062
  F (914) 244-4458

 
 
4

--------------------------------------------------------------------------------

 
Expenses: Only expenses that would ordinarily be incurred by the Client will be
billed back on a monthly basis. Applicable reimbursements would include: postage
for investor packages or research reports (if our office provides fulfillment),
fees for news wire services (if our office disseminates news releases), and fees
for fax-broadcasting news releases. The Client shall provide AA all investor and
broker due-diligence packages. Any packages requiring additional
photocopying/printing will be billed back to the Client at cost (with no
mark-up). Any extraordinary items, such as broker lunch presentations, air
travel, hotel, ground transportation or media campaigns, etc. shall be paid by
the Client, only with Client authorization prior to incurring any expenses. Any
expenses over $500 within a calendar month shall be subject to pre-approval by
the Company.


VI. Prior Restriction. AA represents and covenants to the Company that AA is not
subject to, or bound by, any agreement which sets forth or contains a
restrictive covenant, the existence or enforcement of which would in any way
restrict or hinder AA from performing the services on behalf of the Company that
AA is herein agreeing to perform.


VII. Assignment. This Agreement is personal to AA and may not be assigned in any
way by AA without the prior written consent of the Company. Subject to the
foregoing, the rights and obligations under this Agreement shall inure to the
benefit of, and shall be binding upon, the heirs, legatees, successors and
permitted assigns of AA and upon the successors and assigns of the Company.


VIII. Confidentiality. Except as required by law or court order, AA will keep
confidential any trade secrets or confidential proprietary information of the
Company which are now known to AA or which hereinafter may become known to AA
and AA shall not at any time directly or indirectly disclose or permit to be
disclosed any such information to any person, firm, or corporation or other
entity, or use the same in any way other than in connection with the business of
the Company. For purposes of this Agreement, “trade secrets or confidential
proprietary information” means information unique to the Company, which has a
business purpose and is not known or generally available to the public.


IX. Default.



9.1
Except for a claim or controversy arising under Section 6 of this Agreement, any
claim or controversy arising under any of the provisions of this Agreement
shall, at the election of either party hereto, be determined by arbitration in
New York in accordance with the rules of the American Arbitration Association.
The decision of the Arbitrator shall be binding and conclusive upon the parties.
Each party shall pay its own costs and expenses in any such arbitration and the
costs of filing for the arbitration, and the fees of the arbitrator shall be
shared equally by the parties.



9.2
In the event the AA commits any material violation of the provisions of this
Agreement, as determined by the Company in good faith, the Company may, by
injunctive action, compel AA to comply with, or restrain AA from violating, such
provision, and, in addition, and not in the alternative, the Company shall be
entitled to declare AA in default hereunder and to terminate this Agreement and
any further payments hereunder.

   

9.3
Since AA must at all times rely upon the accuracy and completeness of
information supplied to it by the Company’s officers, directors, agents, and
employees, the Company agrees to indemnify, hold harmless, and defend AA, its
officers, agents, and employees at the Company’s expense, in any proceeding or
suit which may arise out of and/or due to any inaccuracy or incompleteness of
such material supplied by the Company to AA.

   

 
105 South Bedford Road
Suite 313
Mount Kisco, NY 10549
P (914) 244-0062
  F (914) 244-4458

 
 
 
5

--------------------------------------------------------------------------------

 
X. Severability and Reformation. If any provision of this Agreement is held to
be illegal, invalid, or unenforceable under present or future law, such
provision shall be fully severable, and this Agreement shall be construed and
enforced as if such illegal, invalid or unenforceable provision were never a
part hereof, and the remaining provisions shall remain in full force and shall
not be affected by the illegal, invalid, or unenforceable provision, or by its
severance.


XI. Notices. Any notices required by this Agreement shall (i) be made in writing
by hand delivery, by certified mail, return receipt requested, with adequate
postage prepaid, or by overnight courier delivery service for the next day
delivery (ii) be deemed given when so delivered, two days after mailing, or the
day following delivery to the overnight courier delivery service, and (iii) in
the case of the Company, be mailed to its principal office at 10 Main Street,
Rochester, NH 03839 or in the case of AA, be mailed to 105 South Bedford Road,
Suite 313, Mount Kisco, NY 10549.


XII. Miscellaneous.


12.1 This Agreement may not be amended, except by a written instrument signed
and delivered by the parties hereto.


12.2 This Agreement constitutes the entire understanding between the parties
hereto with respect to the subject matter hereof, and all other agreements
relating to the subject matter hereof are hereby superseded.


12.3 This Agreement shall be governed by, and construed in accordance with, the
laws of the State of New York.
 
IN WITNESS WHEREOF, the parties have executed, under seal this Consulting
Agreement as of the day and year first above written.


AGREED:     



        By: /s/      By: /s/ 

--------------------------------------------------------------------------------

Alan Sheinwald, Principal    

--------------------------------------------------------------------------------

James F. Brooks, CEO Alliance Advisors, LLC        BRANDPARTNERS GROUP, INC.

 

        /s/       

--------------------------------------------------------------------------------

Matthew Hayden, Principal     Alliance Advisors, LLC                       Date:
_________________________     Date: __________________________________

 
 
105 South Bedford Road
Suite 313
Mount Kisco, NY 10549
P (914) 244-0062
  F (914) 244-4458

 
 
6

--------------------------------------------------------------------------------

 
  